DETAILED ACTION
This action is responsive to the pending claims, 1-21, received 03 October 2022. Accordingly, the detailed action of claims 1-21 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 8, 10, 15, 21 rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US 20160308762 A1, hereafter referred to as Teng) in view of Klein et al (US 0306870 B1, hereafter referred to as Klein).

Regarding claim 1, Teng teaches a system comprising: 
a first cloud exchange network for a first cloud exchange (Teng [Fig 3A-3B, 0017] teaches PE routers (302, 304) and switching fabric (301)), the first cloud exchange network comprising one or more network devices (Teng [Fig 3A-3B and 0053] teaches one or more edge routers) located within a first data center (Teng [Fig 3A-3B, 0010 and 0029] discloses a cloud exchange, including a cloud exchange point, located in a data center) the one or more network devices configured with a routing instance (Teng [0054 and 0062] teaches the edge routers configured with a virtual routing and forwarding instance [Fig 4 -402, 404]) to implement a first dedicated virtual gateway (Teng [0017, 0027-0028 and Fig 3A-3B] teach a cloud exchange point (303) comprising edge routers configured with a virtual routing instance [0054, 0062] and virtual private network [0007]), the first dedicated virtual gateway configured to interface with a first virtual connector to a customer network (Teng [0010] teaches attachment circuits, for a VRF configured in a edge router [0054], between the edge router, of the cloud exchange point, and the customer network [0057]), with a second virtual connector to a first cloud service provider network (Teng [0010] teaches attachment circuits, for a VRF configured in a edge router [0054], between the edge router, of the cloud exchange point, and the cloud service provider network [0057]) and with a third virtual connector to a second cloud service provider network (Teng [0010] teaches attachment circuits, for a VRF configured in an edge router [0054], between the edge router, of the cloud exchange point, and the cloud service provider network [0057]),
wherein the routing instance of the first dedicated virtual gateway is configured to process network traffic among the customer network, the first cloud service provider network and the second cloud service provider network routed through the routing instance of the first dedicated virtual gateway (Teng [0008, 0017] teaches the routing and forwarding instances, with distinct routes [0054], for routing traffic from multiple cloud service provider networks to a customer network).
However, Teng does not explicitly teach and dynamically police the network traffic based on an aggregate bandwidth subscription configured in the first cloud exchange network that limits a total bandwidth that may be used over the first cloud exchange network between the customer network, the first cloud service provider network, and the second cloud service provider network.  
Klein, in an analogous art, teaches dynamically police the network traffic (Klein [4:47-28] teaches a resource manager enforcing traffic rate limits) based on an aggregate bandwidth subscription configured in the first cloud exchange network (Klein [4:47-28] teaches an enforcement policy identifying a maximum performance metric associated with the traffic wherein the maximum performance is based on a aggregated performance metric for traffic associated with a plurality of resources) that limits a total bandwidth that may be used over the first cloud exchange network between a first resource, a second resource, and additional resource (Klein [4:47-28] discloses a maximum performance metric associated with an aggregated performance metric of the traffic for a particular customer, wherein the aggregated performance metric is associated with a plurality of computing resources).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teng in view of Klein in order to configure the dedicated virtual gateway routing traffic over the first cloud exchange network between the customer network, the first cloud service provider network and the second cloud service provider network, as taught by Teng, to dynamically police the network traffic based on an aggregate bandwidth subscription that limits a total bandwidth that may be used over a plurality of resources in a resource group, as taught by Klein.
One of ordinary skill in the art would have been motivated in order to prevent traffic associated with a customer from causing a disruption, due to inadequate quantity of computing resources, to traffic associated with another customer.

Regarding claim 8, Teng-Klein teach the limitations of claim 1, as rejected above.
Additionally, Teng-Klein the system further comprising: 
a second cloud exchange network for a second cloud exchange, the second cloud exchange network located within a second data center geographically remote from the first data center (Teng [0026] discloses a plurality of cloud exchange points, wherein the cloud exchange points are located in different data centers), wherein the first dedicated virtual gateway is configured to dynamically shape network traffic over the first cloud exchange network based on inter-exchange traffic between the first dedicated virtual gateway and a second dedicated virtual gateway operating in the second cloud exchange network (Klein [4:47-28] discloses enforcing traffic rate limits based on an aggregate bandwidth agreement, wherein agreement limits the total bandwidth used over a plurality of resource connections).  

Regarding claim 10, Teng-Klein teach the limitations of claim 1, as rejected above.
Additionally, Teng-Klein the system further comprising: 
a programmable network platform comprising processing circuitry and configured to: 
obtain an aggregate bandwidth for the aggregate bandwidth subscription (Klein [4:47-28, 25:27-53, Fig 8] disclose an interface for a customer to specify a total bandwidth rate); 
obtain a local bandwidth for network traffic forwarded by the first dedicated virtual gateway to the first cloud service provider network (Klein [4:47-28] discloses identifying a bandwidth utilized by a resource); 
set a remote bandwidth limit for network traffic forwarded by the first dedicated virtual gateway to the second cloud service provider network or the customer network (identifying a bandwidth for a remaining compute instance), the remote bandwidth limit based on a difference between the aggregate bandwidth and the local bandwidth (Klein [4:47-28] discloses identifying a remaining bandwidth less the consumed bandwidth); and 
configure the first dedicated virtual gateway with the remote bandwidth limit to cause the first dedicated virtual gateway to limit the remote bandwidth for network traffic forwarded to the second cloud service provider network or the customer network (Klein [4:47-28] discloses limiting the remaining resources to the residual bandwidth).  

Regarding claim 15, it does not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claim 15 is rejected for the same reasons set forth above regarding claim 1.

Regarding claim 21, it does not teach or further limit over the limitations presented above with respect to claim 8.
Therefore, claim 21 is rejected for the same reasons set forth above regarding claim 8.

Claim 2-4, 9, 11-12, 14, 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US 20160308762 A1, hereafter referred to as Teng) in view of Klein et al (US 9306870 B1, hereafter referred to Klein) as applied above regarding claim 1, further in view of Bui et al (EP 2892183 A1, hereafter referred to as Bui).

Regarding claim 2, Teng-Klein teach the limitations of claim 1, as rejected above.
Additionally, Teng-Klein teach the system wherein the one or more network devices comprise first one or more network devices, the system further comprising:
a second cloud exchange network for a second cloud exchange, the second cloud exchange network comprising second one or more network devices (Teng [Fig 3A-3B and 0053] teaches one or more edge routers) located within a second data center geographically remote from the first data center (Teng [0026] discloses a plurality of cloud exchange points, wherein the cloud exchange points are located in different data centers), the second one or more network devices configured with a second routing instance (Teng [0054 and 0062] teaches the edge routers configured with a virtual routing and forwarding instance [Fig 4 -402, 404]) to implement a second dedicated virtual gateway (Teng [0017, 0027-0028 and Fig 3A-3B] teach a cloud exchange point (303) comprising edge routers configured with a virtual routing instance [0054, 0062] and virtual private network [0007]).
However, Teng-Klein does not explicitly teach wherein the first dedicated virtual gateway is configured to interface with a fourth virtual connector to the second dedicated virtual gateway.  
Bui, in an analogous art, teaches wherein the first dedicated virtual gateway is configured to interface with a fourth virtual connector to the second dedicated virtual gateway (Bui [0047] teaches CEs in respective data centers connecting the data centers via VPN).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teng-Klein in view of Bui, in order to configure the dedicated virtual gateway, as taught by Teng-Klein, to have an additional connector to an identical component in a second network of a different data center, as taught by Bui.
One of ordinary skill in the art would have been motivated in order to permit the edge routers to exchange information to thereby enable alignment of respective information including quality of service parameters (Bui [0048]).

Regarding claim 3, Teng-Klein-Bui teach the limitations of claim 2, as rejected above.
Additionally, Teng-Klein-Bui teach the system wherein the routing instance of the first dedicated virtual gateway dynamically polices the network traffic based on the aggregate bandwidth subscription that limits the total bandwidth that may be used over the first cloud exchange network between the customer network, the first cloud service provider network, the second cloud service provider network, and the second dedicated virtual gateway (Klein [4:47-28] discloses enforcing traffic rate limits based on an aggregate bandwidth agreement, wherein agreement limits the total bandwidth used over a plurality of resource connections).

Regarding claim 4, Teng-Klein-Bui teach the limitations of claim 2, as rejected above.
Additionally, Teng-Klein-Bui teach the system wherein the routing instance of the first dedicated virtual gateway exchanges routes with the routing instance of the second dedicated virtual gateway (Teng [0027, 0042, 0052] discloses executing an exterior gateway routing protocol to exchange routes with routers of the cloud exchange point).

Regarding claim 9, Teng-Klein teach the limitations of claim 1, as rejected above.
Additionally, Teng-Klein the system wherein the one or more network devices comprises a first one or more network devices, the system further comprising: 
a second cloud exchange network for a second cloud exchange, the second cloud exchange network comprising second one or more network devices (Teng [Fig 3A-3B and 0053] teaches one or more edge routers) located within a second data center geographically remote from the first data center (Teng [0026] discloses a plurality of cloud exchange points, wherein the cloud exchange points are located in different data centers), the second one or more network devices configured with a routing instance (Teng [0054 and 0062] teaches the edge routers configured with a virtual routing and forwarding instance [Fig 4 -402, 404]) to implement a second dedicated gateway (Teng [0017, 0027-0028 and Fig 3A-3B] teach a cloud exchange point (303) comprising edge routers configured with a virtual routing instance [0054, 0062] and virtual private network [0007]), wherein when the customer network is subscribed to a third cloud service provider connected to the second cloud exchange network (Teng [Fig 1] discloses a customer connected to a plurality of cloud exchange points, which in turn connected to service providers [0027, Fig 1]).
However, Teng-Klein does not explicitly teach the routing instance of the first dedicated virtual gateway 38Docket No.: 1209-189US01 automatically establishes a fourth virtual connector with the routing instance of the second dedicated virtual gateway.  
Bui, in an analogous art, teaches the routing instance of the first dedicated virtual gateway 38Docket No.: 1209-189US01 automatically establishes a fourth virtual connector with the routing instance of the second dedicated virtual gateway (Bui [0047] teaches CEs in respective data centers connecting the data centers via VPN).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teng-Klein in view of Bui, in order to configure the dedicated virtual gateway, as taught by Teng-Klein, to have an additional connector to an identical component in a second network of a different data center, as taught by Bui.
One of ordinary skill in the art would have been motivated in order to permit the edge routers to exchange information to thereby enable alignment of respective information including quality of service parameters (Bui [0048]).

Regarding claim 11, Teng teaches a system comprising: 
a first cloud exchange network of a first cloud exchange (Teng [Fig 3A-3B, 0017] teaches PE routers (302, 304) and switching fabric (301)), the first cloud exchange network comprising first one or more network devices (Teng [Fig 3A-3B and 0053] teaches one or more edge routers) located within a first data center (Teng [Fig 3A-3B, 0010 and 0029] discloses a cloud exchange, including a cloud exchange point, located in a data center) the first one or more network devices configured with a first routing instance (Teng [0054 and 0062] teaches the edge routers configured with a virtual routing and forwarding instance [Fig 4 -402, 404]) to implement a first dedicated virtual gateway storing a first route to a customer network (Teng [0017, 0027-0028 and Fig 3A-3B] teach a cloud exchange point (303) comprising edge routers configured with a virtual routing instance [0054, 0062] and virtual private network [0007]), the first dedicated virtual gateway configured to interface with a first virtual connector to a customer network (Teng [0010] teaches attachment circuits, for a VRF configured in an edge router [0054], between the edge router, of the cloud exchange point, and the customer network [0057]);
a second cloud exchange network for a second cloud exchange, the second cloud exchange network comprising second one or more network devices (Teng [Fig 3A-3B and 0053] teaches one or more edge routers) located within a second data center geographically remote from the first data center (Teng [0026] discloses a plurality of cloud exchange points, wherein the cloud exchange points are located in different data centers), the second one or more network devices configured with a second routing instance (Teng [0054 and 0062] teaches the edge routers configured with a virtual routing and forwarding instance [Fig 4 -402, 404]) to implement a second dedicated virtual gateway (Teng [0017, 0027-0028 and Fig 3A-3B] teach a cloud exchange point (303) comprising edge routers configured with a virtual routing instance [0054, 0062] and virtual private network [0007]) storing a second route to a cloud service provider network (Teng [0010] teaches attachment circuits, for a VRF configured in an edge router [0054], between the edge router, of the cloud exchange point, and the customer network [0057]).
However, Teng does not explicitly teach wherein the first routing instance of the first dedicated virtual gateway is configured to police network traffic over the first route based on a first aggregate bandwidth subscription configured in the first cloud exchange network and network traffic between the first dedicated virtual gateway and the second dedicated virtual gateway, and wherein the second routing instance of the second dedicated virtual gateway is configured to police network traffic over the second route based on a second aggregate bandwidth subscription configured in the second cloud exchange network and network traffic between the first dedicated virtual gateway and the second dedicated virtual gateway.
Klein, in an analogous art, teaches wherein the first routing instance of the first dedicated virtual gateway is configured to police network traffic (Klein [4:47-28] teaches a resource manager enforcing traffic rate limits) over the first route (Klein [4:47-28] discloses a maximum performance metric associated with an aggregated performance metric of the traffic for a particular customer, wherein the aggregated performance metric is associated with a plurality of computing resources) based on a first aggregate bandwidth subscription (Klein [4:47-28] teaches an enforcement policy identifying a maximum performance metric associated with the traffic wherein the maximum performance is based on a aggregated performance metric across resources) configured in the first cloud exchange network, and wherein the second routing instance of the second dedicated virtual gateway is configured to police network traffic (Klein [4:47-28] teaches a resource manager enforcing traffic rate limits) over the second route (Klein [4:47-28] discloses a maximum performance metric associated with an aggregated performance metric of the traffic for a particular customer, wherein the aggregated performance metric is associated with a plurality of computing resources) based on a second aggregate bandwidth subscription (Klein [4:47-28] teaches an enforcement policy identifying a maximum performance metric associated with the traffic wherein the maximum performance is based on a aggregated performance metric across resources) configured by the second cloud exchange network.
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teng in view of Klein in order to configure the dedicated virtual gateways, as taught by Teng, to dynamically police the network traffic over a route based on an aggregate bandwidth subscription configured in the cloud exchange network that limits a total bandwidth that may be used over the cloud exchange network on the route, as taught by Klein.
One of ordinary skill in the art would have been motivated in order to prevent traffic associated with a customer from causing a disruption, due to inadequate quantity of computing resources, to traffic associated with another customer.
However, Teng-Klein do not explicitly teach network traffic between the first dedicated virtual gateway and the second dedicated virtual gateway and network traffic between the first dedicated virtual gateway and the second dedicated virtual gateway, such that Teng-Klein does not teach bidirectional traffic between the dedicated virtual gateways.
Bui, in an analogous art, teaches network traffic between the first dedicated virtual gateway and the second dedicated virtual gateway and network traffic between the first dedicated virtual gateway and the second dedicated virtual gateway, such that Teng-Klein does not teach bidirectional traffic between the dedicated virtual gateways (Bui [0047] teaches CEs in respective data centers connecting the data centers via VPN).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teng-Klein in view of Bui, in order to configure the dedicated virtual gateways located in distinct data centers associated with cloud exchange points, as taught by Teng-Klein, to have an additional connector to an identical component in a second network of a different data center, as taught by Bui.
One of ordinary skill in the art would have been motivated in order to permit the edge routers to exchange information to thereby enable alignment of respective information including quality of service parameters (Bui [0048]).

Regarding claim 12, it does not teach or further limit over the limitations presented above with respect to claim 10.
Therefore, claim 12 is rejected for the same reasons set forth above regarding claim 10.

Regarding claim 14, Teng-Klein-Bui teaches the limitations of claim 12, as rejected above.
Additionally, Teng-Klein-Bui teaches the system wherein the programmable network platform is configured to: 
map respective Border Gateway Protocol communities for one or more networks, advertised by the second dedicated virtual gateway (Teng [0052, 0042] discloses exchanging route information), to a single policer for the first dedicated virtual gateway (Klein [4:47-28] teaches identifying determined resources for monitoring at a resource manager); and configure, in the first dedicated virtual gateway, the single policer for the first dedicated virtual gateway with a remote bandwidth limit that is based on the first aggregate bandwidth subscription (Klein [4:47-28] teaches configuring a resource manager to monitor specific links for traffic limiting).  

Regarding claims 16-18, they do not teach or further limit over the limitations presented above with respect to claims 2-4.
Therefore, claims 16-18 are rejected for the same reasons set forth above regarding claims 2-4.

Claim 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US 20160308762 A1, hereafter referred to as Teng) in view of Klein et al (US 0306870 B1, hereafter referred to as Klein) as applied above regarding claim 1, further in view of Srinath et al (US 10250562 B1, hereafter referred to as Srinath).

Regarding claim 5, Teng-Klein teach the limitations of claim 1, as rejected above.
Additionally, Teng-Klein the system wherein to dynamically police the network traffic, the first dedicated virtual gateway performs destination-based rate limiting (Klein [19:17-34] discloses setting up rate limits based on the source and destination of the traffic) such that the network traffic is rate-limited to a set of one or more destinations (Klein [4:47-28] teaches limiting traffic rate to extra-group traffic including particular destinations),
wherein the first dedicated virtual gateway uses destination class usage to perform the destination based rate limiting by monitoring the network traffic from the customer network by performing monitoring of a destination address of the network traffic destined for at least one of the first cloud service provider network or the second cloud service provider network (Klein [19:17-34] discloses setting up rate limits based on the source and destination of the traffic such that network traffic identified as associated with extra-group traffic, including a specific destination, is limited).
However, Teng-Klein does not explicitly teach monitoring the network traffic by performing lookups of a destination address of the network traffic.  
Srinath, in an analogous art, teaches performing destination-based rate limiting (Srinath [37:21-42]) by monitoring the network traffic by performing lookups of a destination address of the network traffic (Srinath [32:51-57]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teng-Klein in view of Srinath in order to configure the destination-based rate limiting by monitoring, as taught by Teng-Klein, to comprise performing lookups of a destination address of the network traffic, as taught by Srinath.
KSR rationale B, simple substitution of one known element (monitoring destination addresses in network traffic, as taught by Teng-Klein) for another known element (lookup destination addresses of network traffic, as taught by Srinath) in order to yield predictable results (policing network traffic based on destination) supports the conclusion of obviousness.

Regarding claim 6, Teng-Klein teach the limitations of claim 5, as rejected above.
Additionally, Teng-Klein-Bui teach the system wherein the first dedicated virtual gateway is configured, based on the destination-based rate limiting, with a first policer to shape network traffic between the first dedicated virtual gateway and the first cloud service provider network and a second policer to shape network traffic between the first dedicated virtual gateway and the customer network (Klein [5:40-48] discloses dropping or throttling traffic across network links based on an aggregate bandwidth associated with destinations [5:11-17] such that incoming and outgoing traffic across a plurality of links are monitored and subsequently shaped [9:7-33]).  


Claim 13, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US 20160308762 A1, hereafter referred to as Teng) in view of Klein et al (US 9306870 B1, hereafter referred to Klein) in view of Bui et al (EP 2892183 A1, hereafter referred to as Bui) as applied above regarding claim 12, further in view of Srinath et al (US 20250562 B1, hereafter referred to as Srinath).

Regarding claim 13, Teng-Klein-Bui teaches the limitations of claim 12, as rejected above.
Additionally, Teng-Klein-Bui teaches the system wherein the first dedicated virtual gateway configured with the remote bandwidth limit performs destination-based rate limiting (Klein [19:17-34] discloses setting up rate limits based on the source and destination of the traffic) to police the network traffic to limit the network traffic forwarded to the second dedicated virtual gateway (Klein [4:47-28] teaches limiting traffic rate to extra-group traffic including particular destinations) using destination-based rate limiting by monitoring the network traffic from the customer network by performing monitoring of a destination address of the network traffic destined for at least one of the customer network or the cloud service provider network (Klein [19:17-34] discloses setting up rate limits based on the source and destination of the traffic such that network traffic identified as associated with extra-group traffic, including a specific destination, is limited).
However, Teng-Klein-Bui does not explicitly teach monitoring the network traffic by performing lookups of a destination address of the network traffic.  
Srinath, in an analogous art, teaches performing destination-based rate limiting (Srinath [37:21-42]) by monitoring the network traffic by performing lookups of a destination address of the network traffic (Srinath [32:51-57]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teng-Klein-Bui in view of Srinath in order to configure the destination-based rate limiting by monitoring, as taught by Teng-Klein-Bui, to comprise performing lookups of a destination address of the network traffic, as taught by Srinath.
KSR rationale B, simple substitution of one known element (monitoring destination addresses in network traffic, as taught by Teng-Klein-Bui) for another known element (lookup destination addresses of network traffic, as taught by Srinath) in order to yield predictable results (policing network traffic based on destination) supports the conclusion of obviousness.


Regarding claim 19, Teng-Klein-Bui teaches the limitations of claim 12, as rejected above.
Additionally, Teng-Klein-Bui teaches the method wherein dynamically policing the network traffic comprises performing destination-based rate limiting based on the routes (Klein [19:17-34] discloses setting up rate limits based on the source and destination of the traffic) from the second dedicated virtual gateway (Teng [0052, 0042] discloses exchanging route information) such that the network traffic is rate-limited to a set of one or more destinations (Klein [4:47-28] teaches limiting traffic rate to extra-group traffic including particular destinations), the method further comprising:
using by one of the first dedicated virtual gateway or the second dedicated virtual gateway, destination class usage to perform destination-based rate limiting by monitoring the network traffic from the customer network by performing monitoring of a destination address of the network traffic destined for at least one of the first cloud service provider network or the second cloud service provider network (Klein [19:17-34] discloses setting up rate limits based on the source and destination of the traffic such that network traffic identified as associated with extra-group traffic, including a specific destination, is limited).
However, Teng-Klein-Bui does not explicitly teach monitoring the network traffic by performing lookups of a destination address of the network traffic.  
Srinath, in an analogous art, teaches performing destination-based rate limiting (Srinath [37:21-42]) by monitoring the network traffic by performing lookups of a destination address of the network traffic (Srinath [32:51-57]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teng-Klein-Bui in view of Srinath in order to configure the destination-based rate limiting by monitoring, as taught by Teng-Klein-Bui, to comprise performing lookups of a destination address of the network traffic, as taught by Srinath.
KSR rationale B, simple substitution of one known element (monitoring destination addresses in network traffic, as taught by Teng-Klein-Bui) for another known element (lookup destination addresses of network traffic, as taught by Srinath) in order to yield predictable results (policing network traffic based on destination) supports the conclusion of obviousness.

Regarding claim 20, it does not teach or further limit over the limitations presented above with respect to claim 6.
Therefore, claim 20 is rejected for the same reasons set forth above regarding claim 6.


Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amended limitations of claim 5, 13, 19 (Remarks pg 11-12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03 October 2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues:
“Applicant respectfully traverses the rejections to the extent the rejections may be considered applicable to the claims as amended. The applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant's claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the applied references to arrive at the claimed features. 
Without conceding, prior to amendment, that the above references anticipate independent claims 1, 11, and 15 as previously presented, Applicant has amended these independent claims to expedite prosecution. Independent claim 1, as amended, recites "one or more network devices configured with a routing instance to implement a first dedicated virtual gateway, the first dedicated virtual gateway configured to interface with a first virtual connector to a customer network, with a second virtual connector to a first cloud service provider network, and with a 9 
Application Number 17/321,229Response to Office Action mailed July 1, 2022third virtual connector to a second cloud service provider network." The Office action' cites Klein in view of Teng, as teaching the previously presented subject matter of claim 1. 
Specifically, the Office action2 contends that the "resource manager" of Klein teaches the first virtual gateway, citing col. 4, line 4 -col. 5, line 28. Applicant respectfully disagrees. First, the resource manager of Klein does not disclose or suggest, with emphasis added to denote amendment claim language, "one or more network devices configured with a routing instance to implement a first dedicated virtual gateway"” Remarks pg 9-10

In response the examiner respectfully disagrees. Applicant’s arguments (see Remarks pg 12 lines 2-10, pg 12-13 lines 28-9) are directed to the newly added limitations of the independent claims. As such an explanation of how the prior art reads on the added limitations is presented above in the updated grounds of rejection. Specifically, Teng, as set forth in the updated grounds of rejection necessitated by applicant’s amendments, teaches the first cloud exchange network comprising one or more network devices (Teng [Fig 3A-3B and 0053] teaches one or more edge routers) located within a first data center (Teng [Fig 3A-3B, 0010 and 0029] discloses a cloud exchange, including a cloud exchange point, located in a data center) the one or more network devices configured with a routing instance (Teng [0054 and 0062] teaches the edge routers configured with a virtual routing and forwarding instance [Fig 4 -402, 404]) to implement a first dedicated virtual gateway (Teng [0017, 0027-0028 and Fig 3A-3B] teach a cloud exchange point (303) comprising edge routers configured with a virtual routing instance [0054, 0062] and virtual private network [0007]).

Regarding claim 1, applicant argues:
“First, the resource manage of Klein does not disclose or suggest….."wherein the routing instance of the first dedicated virtual gateway is configured to process network traffic among the customer network, the first cloud service provider network, and the second cloud service provider network routed through the routing instance of the first dedicated virtual gateway," as set forth in amended claim 1. Second, the resource manager of Klein does not process network traffic "among the customer network, the first cloud service provider network, and the second cloud service provider network," as set forth in amended claim 1.” Remarks pg 10
In response the examiner agrees. Teng, not Klein, is relied upon to teach claimed functionality as set forth in the updated grounds of rejection, necessitated by applicant’s amendment.

Regarding claim 1, applicant argues:
“Klein describes a resource manager that "reserve[s] and allocate[s] various resources to clients in response to client requests, collect[s] metrics from various devices to determine the health of the system and/or to help with the generation of billing records, adjust[s] prices of various dynamically-priced components of the provider network, and so on."3 However, the resource manager of Klein does not disclose or suggest "one or more network devices configured with a routing instance to implement a first dedicated virtual gateway," as set forth in amended claim 1. For example, Klein describes the resource manager as, "the provider network may include a set of one or more computing devices configured as a resource manager responsible for such tasks as reserving and allocating various resources to clients in response to client requests, collecting metrics from various devices to determine the health of the system and/or to help with the generation of billing records, adjusting prices of various dynamically-priced components of the provider network, and so on."” Remarks pg 10
In response the examiner agrees. Teng, not Klein, is relied upon to teach claimed functionality as set forth in the updated grounds of rejection, necessitated by applicant’s amendment.

Regarding claim 1, applicant argues:
“This does not disclose or suggest one or more network devices configured with a routing instance, much less one or more network devices configured with a routing instance to implement a first dedicated virtual gateway, as recited in claim 1 as amended.” Remarks pg 10
In response the examiner agrees according to the reasons set forth above responsive to applicant’s previous arguments pertaining to the claimed feature of independent claim 1.

Regarding claim 1, applicant argues:
“This also does not disclose or suggest "the routing instance of the first dedicated 10Application Number 17/321,229Response to Office Action mailed July 1, 2022virtual gateway is configured to process network traffic among the customer network, the first cloud service provider network, and the second cloud service provider network routed through the routing instance of the first dedicated virtual gateway," as further recited in claim 1 as amended.” Remarks pg 10-11 
In response the examiner agrees according to the reasons set forth above responsive to applicant’s previous arguments pertaining to the claimed feature of independent claim 1.

Regarding claim 1, applicant argues:
“Second, the resource manager of Klein "allows a client to specify a total bandwidth rate, with respect to one or more types of network traffic, for a given resource group created on behalf of the client." However, the first virtual gateway of amended claim 1 is "configured to interface with a first virtual connector to a customer network, with a second virtual connector to a first cloud service provider network, and with a third virtual connector to a second cloud service provider network." In other words, the resource manager of Klein does not include a routing instance that implements a first virtual gateway, as required in amended claim 1, nor does the resource manager of Klein process network traffic between the specifically recited entities in amended claim 1, i.e., the "customer network, the first cloud service provider network, and the second cloud service provider network" that is "routed through the routing instance of the first dedicated virtual gateway."” Remarks pg 11
In response the examiner agrees according to the reasons set forth above responsive to applicant’s previous arguments pertaining to the claimed feature of independent claim 1. Teng, not Klein, is relied upon to teach claimed functionality as set forth in the updated grounds of rejection, necessitated by applicant’s amendment.

Regarding claims 11 and 15, applicant argues:
“Independent claims 11 and 15 include substantially similar amendments. For at least the reasons discussed above, independent claims 1, 11, and 15 are patentable over are patentable under § 103 over Teng in view of Klein in further view of Bui.” Remarks pg 11
In response the examiner disagrees according to the reasons set forth above regarding independent claim 1 of which claims 11 and have similar arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446